DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 01/16/2020.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1 and 11 is/are independent claim(s).
Claim(s) 1-3, 6-13, and 16-20 is/are rejected.
Claim(s) 4-5, and 14-15 is/are objected to.
This action has been made NON-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claims 1-10
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitations in claims 1-10 performed by “time measurement unit”, “latency monitoring trigger unit”, “latency measurement unit”, (In this application, the recited "units” have no structural meanings and are considered as generic placeholder).
These limitations use alternative phrasing for claiming a programmed computer performing specialized functions. A specialized function must be supported in the ‐ended functional claims’” Halliburton Energy Services v. M‐I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008). Disclosing the algorithm for a specialized function is the quid pro quo for the ability to claim an element in purely functional terms.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: figures 1A, 1B, paragraphs 15-40.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim(s) 1-3, 6-13, and 16-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1,306, and 10-15 of U.S. Patent No. 10,411,983 (hereinafter referred to as Patent '83). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims merely rephrase and omit limitations from the patented claims, where both claim sets have overlapping scope.
Current application's claims:
Patent's claims:
1. A network device, comprising: 

a plurality of network interfaces configured to be coupled to a plurality of network links; 

a plurality of time measurement units associated with the plurality of network interfaces, respective time measurement units among the plurality of time measurement units being configured to 

measure a) receipt times at which packets are received via respective network links and b) transmit times at which packets are transmitted via respective network links; 

one or more memories to store configuration information, the configuration information indicating one or both of i) certain network interface pairs 

a packet processor coupled to the plurality of network interfaces, the packet processor including: 

a latency monitoring trigger unit coupled to the one or more memories, the latency monitoring trigger unit configured to select for latency monitoring, 

using the configuration information, one or both of i) packets that are forwarded between the certain network interface pairs and ii) packets that belong to the certain packet flows; 

and one or more latency measurement units coupled to the one or more memories, 



calculate latency statistics for the one or both of i) the certain network interface pairs and/or and ii) the certain packet flows using the respective latencies, 


including calculating an updated moving average latency using a previously calculated moving average latency stored in the one or more memories and a determined latency for a packet, and 


a plurality of network interfaces configured to couple to a plurality of network links, 

wherein network interfaces among the plurality of network interfaces include, or are associated with, respective time measurement units configured to 


measure a) receipt times at which packets are received via network links and b) transmit times at which packets are transmitted via network links; 


one or more memories to store configuration information, the configuration information indicating certain network interface pairs and/or 

a packet processor coupled to the plurality of network interfaces, the packet processor including: 

a latency monitoring trigger unit coupled to the one or more memories, the latency monitoring trigger unit configured to select, 

using the configuration information, packets that are forwarded between the certain network interface pairs and/or that belong to the certain packet flows for latency monitoring; 

and one or more latency measurement units coupled to the one or more memories, 



calculate latency statistics for the certain network interface pairs and/or the certain packet flows using the respective latencies, store the latency statistics in the one or more memories, 

calculate, as an exponentially weighted moving average (EWMA), an updated average latency using a previously calculated average latency stored in the one or more memories and a determined 

1. A network device, comprising… 

calculate, as an exponentially weighted moving average (EWMA), an updated average latency using a previously calculated average latency stored in the one or more memories and a determined latency for a packet…
3. The network device of claim 2, wherein the one or more latency measurement units are configured to calculate an updated exponentially weighted moving average (EWMA) latency using a previously calculated EWMA latency stored in the one or more memories and the determined latency for the packet.
1. A network device, comprising… 

calculate, as an exponentially weighted moving average (EWMA), an updated average latency using a previously calculated average latency stored in the one or more memories and a determined latency for a packet…
6.    The network device of claim 1, wherein the one or more latency measurement units are configured to: determine a latency for a packet selected 


3. The network device of claim 1, wherein: the packet processor includes a classifier configured to identify packet flows with which packets are associated; the one or more memories store packet flow configuration information indicating packet flows, among a plurality of packet flows, that are enabled for latency measurement; and the latency monitoring trigger unit is configured to: identify packets that belong to flows enabled for latency measurement using the packet flow configuration information, and responsive to identifying packets that belong to flows enabled for latency measurement, select packets for latency monitoring that belong to flows enabled for latency measurement.

4. The network device of claim 1, wherein: the packet processor is configured to generate respective packet descriptors for packets received via the plurality of network interfaces; the latency monitoring trigger unit is configured to store, in selected packet descriptors, information that indicates packets corresponding to the selected packet descriptors are selected for latency monitoring; and the one or more latency measurement units are configured to determine for which packets latency statistics are to be calculated using information in the packet descriptors.
9.    The network device of claim 8, wherein: the latency monitoring trigger unit is configured to store, in packet descriptors corresponding to packets selected for latency monitoring, information that indicates where in the one or more memories latency statistics for packets selected for latency 


10. The network device of claim 1, wherein at least some of the latency measurement units are included in respective network interfaces.
11. A method for measuring latency in a network device, the method comprising: 

receiving a plurality of packets via a plurality of network interfaces of the network device; 

measuring, at the network device, respective receipt times at which packets were received via network links among the plurality of network interfaces; 



the configuration information indicating at least one of i) the certain network interface pairs and ii) the certain packet flows, that are enabled for latency measurement; 

measuring, at the network device, respective transmit times at which packets are transmitted via network links among the plurality of network links; 

determining, at the network device, respective latencies for the selected packets using respective receipt times and respective transmit times for the 


storing the latency information corresponding to the at least one of i) the certain network interface pairs and ii) the certain packet flows, in the one or more memories of the network device, 












receiving a plurality of packets via a plurality of network interfaces of a network device; 

measuring, at the network device, respective receipt times at which packets were received via network links among the plurality of network interfaces; 



the configuration information indicating certain network interface pairs and/or certain packet flows that are enabled for latency measurement; 


measuring, at the network device, respective transmit times at which packets are transmitted via network links among the plurality of network links; 

determining, at the network device, respective latencies for selected packets, that are being forwarded between the certain network interface pairs and/or 

storing the latency information corresponding to the certain network interface pairs and/or the certain packet flows in the one or more memories of the network device;

calculating, as an exponentially weighted moving average (EWMA), an updated average latency using a previously calculated average latency stored in the one or more memories and a determined latency for a packet; and 

storing the updated average latency in the one or more memories.

11. A method, comprising…
calculating, as an exponentially weighted moving average (EWMA), an updated average latency using a previously calculated average latency stored in the one or more memories and a determined latency for a packet…

13. The method of claim 12, wherein calculating the updated weighted moving average latency comprises calculating an updated exponentially weighted moving average (EWMA) latency using a previously calculated EWMA latency stored in the one or more memories and the determined latency for the packet.
11. A method, comprising…
calculating, as an exponentially weighted moving average (EWMA), an updated average latency using a previously calculated average latency stored in the one or more memories and a determined latency for a packet…

16.    The method of claim 11, wherein determining respective latencies comprises: determining a latency for a selected packet by comparing a receipt 


12. The method of claim 11, further comprising: identifying, at the network device, packets that are being forwarded between pairs of enabled network interfaces using per-interface information, stored in the one or more memories, that indicates network interfaces, among the plurality of network interfaces, that are enabled for latency measurement; and responsive to identifying packets that are being forwarded between pairs of enabled network interfaces, selecting, at the network device, packets for latency measurements that are being forwarded between pairs of enabled network interfaces.
18.    The method of claim 11, further comprising: identifying, at the network device, packet flows with which packets are associated; identifying, at the network device, packets that belong to flows 


14. The method of claim 11, further comprising: generating respective packet descriptors for packets received via the plurality of network interfaces; storing, in packet descriptors corresponding to packets that are selected for latency monitoring, information that indicates the packets are selected for latency monitoring; and determining for which packets latency statistics are to be calculated using information in the packet descriptors.

15. The method of claim 14, further comprising: storing, in packet descriptors corresponding to packets that are selected for latency monitoring, information that indicates where in the one or more memories latency statistics for packets that are selected for latency monitoring are to be stored; and storing latency statistics in the one or more memories at locations determined using information in the packet descriptors corresponding to packets that are selected for latency monitoring.


Allowable Subject Matter
Claims 4-5 and 14-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3, 6-13, and 16-20 would be allowable if the nonstatutory double patenting rejection to these claims set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims.

Prior art US_20150263922_A1_Edsall discloses a method for measure latency associated with packets that are processed within a network device, which comprising steps of: a packet is received at a component of a network device that comprises one or more components; a signature is generated for the packet based on one or more flow parameters associated with the packet; the signature and a timestamp representing a time of arrival of the packet at a first point in the network device are associated with the packet; the packet is detected at a second point in the network; a latency (measurement) value is computed for the packet based on at least one of the timestamp associated with the packet and current time of arrival at the second point in the network device; and one or more latency statistics are updated based on the latency value computed (Edsall figure 4).
US_20160142274_A1_Mulkey discloses the endpoint server nodes and/or the CPE router can create a modified-moving average latency floor variable to be used when comparing received packet timestamps from the remote host, to determine one-way circuit latency (Mulkey paragraph 51).
Prior art US_20160173354_A1_Zhao discloses a network device extracts packet information from a plurality of packets with a sniffer tool, calculates latency for each of the plurality of packets, compare calculated latency with a congestion threshold, if the calculated latency is lower than or equal to the congestion threshold, locates a most recent congestion record, and updates a congestion end time value in the most recent congestion record if the congestion end time value in the most recent congestion record is equal to a null value (Zhao figure 11).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “calculating an updated moving average latency using a previously calculated moving average latency stored in the one or more memories” as stated in independent claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471